DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 08/02/2022, in which claims 1, 3 and 4 have been amended, claims 2 and 7-11 have been canceled and entered of record.

Allowable Subject Matter 
3.   Claims 1 and 3-6 are allowed.
4.   Independent claim 1 has been amended to incorporate the allowable subject matter of original dependent claim 2 (now canceled), as indicated in the previous Office Action dated 5/09/2022.
5.    The following is a statement of reason for indication of allowable subject matter:    
        Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of voltage supply circuits suitable for independently supplying the bulk voltage to the plurality of data I/O groups, wherein each of the voltage supply circuits comprises: a level detector suitable for comparing the bulk voltage to a reference voltage, and outputting an enable signal; an oscillator suitable for generating an oscillation signal by operating according to the enable signal; and a charge pump suitable for pumping the bulk voltage in response to the oscillation signal”, and a combination of other limitations thereof as recited in the claim. Claims 3-6 depend on claim 1.       
6.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827